DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-16 of U.S. Patent No. 11107344. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 17303953 is reject with the Non-Statutory Double Patenting with above US Patent No. 1110734 because the above US Patent is mainly claimed a rescue system comprise a plurality movable bodies and server in communication to look for the protection target and at least one movable body as a select to move out the search area and a new movable body to enter the search area and the instant application is also claim the similar concept. Therefore, it’s obviously to use the above US patent to reject the instant application.  Please see the non-statutory double patenting table below.
Non-statutory Double Patenting Table:
Instant application 17303953
US Patent No. 11107344
1. A rescue system for identifying and rescuing a protection target, using information from a detection device, the rescue system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body as a selected movable body, enable to change the selected movable body used for searching, when a new movable body enters the search area, and output, to the selected movable body, a command for causing the selected movable body to transmit information to the server.
1. A rescue system for identifying and rescuing a protection target, using information from a detection device, the rescue system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body a selected movable body, output, to the selected movable body, a command for causing the selected movable body to transmit information to the server, and change the selected movable body used for searching for the protection target, when the currently-selected movable body moves to go out from the search area and a new movable body enters the search area, wherein the protection target is a person.
2. The rescue system according to claim 1, wherein when receiving the command, the selected movable body is configured to transmit to the server information acquired from the detection device, and the server is configured to identify the protection target, based on the information transmitted from the selected movable body.
2. The rescue system according to claim 1, wherein when receiving the command, the selected movable body is configured to transmit to the server information acquired from the detection device, and the server is configured to identify the protection target, based on the information transmitted from the selected movable body.
3. The rescue system according to claim 2, wherein the detection device is a camera, and the server is configured to identify the protection target, using an image captured by the camera and transmitted from the selected movable body.
3. The rescue system according to claim 2, wherein the detection device is a camera, and the server is configured to identify the protection target, using an image captured by the camera and transmitted from the selected movable body.
4. The rescue system according to claim 3, wherein the server is configured to identify, using a characteristic of a candidate included in the image captured by the camera, the candidate as the protection target, and the characteristic includes text information about the candidate, and clothing, belonging, and behavioral pattern of the candidate.
4. The rescue system according to claim 3, wherein the server is configured to identify, using a characteristic of a candidate included in the image captured by the camera, the candidate as the protection target, and the characteristic includes text information about the candidate, and clothing, belonging, and behavioral pattern of the candidate.
5. The rescue system according to claim 2, wherein the protection target has a belonging with ID information, the detection device is a sensor configured to read the ID information, and the server is configured to identify the protection target using the ID information transmitted from the selected movable body.
5. The rescue system according to claim 2, wherein the protection target has a belonging with ID information, the detection device is a sensor configured to read the ID information, and the server is configured to identify the protection target using the ID information transmitted from the selected movable body.
6. The rescue system according to claim 1, wherein the server is configured to transmit to the selected movable body information for identifying the protection target, and the selected movable body is configured to compare information acquired from the detection device with the information transmitted from the server to identify the protection target, and transmit, to the server, detection information of the protection target.
6. The rescue system according to claim 1, wherein the server is configured to transmit to the selected movable body information for identifying the protection target, and the selected movable body is configured to compare information acquired from the detection device with the information transmitted from the server to identify the protection target, and transmit, to the server, detection information of the protection target.
7. The rescue system according to claim 2, wherein search for the protection target is performed in response to a request from a requester, and when the protection target is identified, the server is configured to provide the requester with a notification that the protection target has been found.
7. The rescue system according to claim 2, wherein search for the protection target is performed in response to a request from a requester, and when the protection target is identified, the server is configured to provide the requester with a notification that the protection target has been found.
8. The rescue system according to claim 2, wherein when the protection target is identified, the server is configured to output, to the selected movable body, a command to watch the protection target.
8. The rescue system according to claim 2, wherein when the protection target is identified, the server is configured to output, to the selected movable body, a command to watch the protection target.
9. The rescue system according to claim 2, wherein when the protection target is identified, the server is configured to make a rescue request, to a rescue group, to rescue the protection target.
13. The rescue system according to claim 2, wherein when the protection target is identified, the server is configured to make a rescue request, to a rescue group, to rescue the protection target.
10. The rescue system according to claim 9, wherein the server is configured to determine a protection level for the protection target, using information from the selected movable body, when the protection level is larger than a threshold value, the server is configured to make the rescue request to the rescue group, and the protection level is determined in accordance with at least one of a location where the protection target is detected, a time when the protection target is detected, weather when the protection target is detected, and a condition of the protection target when the protection target is detected.
9. The rescue system according to claim 2, wherein the server is configured to determine a protection level for the protection target, using information from the selected movable body, when the protection level is larger than a threshold value, the server is configured to make a rescue request to a rescue group, and the protection level is determined in accordance with at least one of a location where the protection target is detected, a time when the protection target is detected, weather when the protection target is detected, and a condition of the protection target when the protection target is detected.
11. The rescue system according to claim 9, wherein when a location where the protection target is detected is out of a predetermined range, the server is configured to make the rescue request to the rescue group, wherein the predetermined range is a usual activity area of the protection target.
10. The rescue system according to claim 2, wherein when a location where the protection target is detected is out of a predetermined range, the server is configured to make a rescue request to a rescue group, wherein the predetermined range is a usual activity area of the protection target.
12. The rescue system according to claim 9, wherein when the server makes the rescue request to the rescue group, the server is configured to provide the rescue group with a notification of positional information about the protection target, and in response to the rescue request from the server, the rescue group dispatches a person in charge to a location indicated by the positional information.
11. The rescue system according to claim 2, wherein when the server makes a rescue request to a rescue group, the server is configured to provide the rescue group with a notification of positional information about the protection target, and in response to the rescue request from the server, the rescue group dispatches a person in charge to a location indicated by the positional information.
13. The rescue system according to claim 7, wherein when the requester makes a request to rescue after receiving the notification, the server is configured to make a rescue request, to a rescue group, to rescue the protection target.
12. The rescue system according to claim 7, wherein when the requester makes a request to rescue after receiving the notification, the server is configured to make a rescue request, to a rescue group, to rescue the protection target.
14. A server used for a rescue system for identifying and rescuing a protection target, using information from a detection device, the server being configured to communicate with a plurality of movable bodies each equipped with the detection device, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body as a selected movable body, change the selected movable body used for searching for the protection target, when a new movable body enters the search area, and output, to the selected movable body, a command for causing the selected movable body to transmit information to the server.
15. A server used for a rescue system for identifying and rescuing a protection target, using information from a detection device, the server being configured to communicate with a plurality of movable bodies each equipped with the detection device, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body as a selected movable body, output, to the selected movable body, a command for causing the selected movable body to transmit information to the server, and change the selected movable body used for searching for the protection target, when the currently-selected movable body moves to go out from the search area and a new movable body enters the search area, wherein the protection target is a person.
15. A rescue method for identifying and rescuing a protection target, using information from a detection device in a system, the system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the rescue method comprising, by the server: defining a search area to be searched for the protection target; acquiring positional information about the plurality of movable bodies; selecting, from movable bodies located within the search area, at least one movable body as a selected movable body; changing the selected movable body used for searching for the protection target, when a new movable body enters the search area; and outputting, to the selected movable body, a command for causing the selected movable body to transmit information to the server.
16. A rescue method for identifying and rescuing a protection target, using information from a detection device in a system, the system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the rescue method comprising, by the server: defining a search area to be searched for the protection target; acquiring positional information about the plurality of movable bodies; selecting, from movable bodies located within the search area, at least one movable body a selected movable body; outputting, to the selected movable body, a command for causing the selected movable body to transmit information to the server; and changing the selected movable body used for searching for the protection target, when the currently-selected movable body moves to go out from the search area and a new movable body enters the search area, wherein the protection target is a person.


					     Examining Comment

There is currently no prior arts rejection at this give time the understood invention. Once non-statutory double patenting issues are corrected examiner will reassess the claims under the prior arts to make sure they are still allowable over the prior arts.
Sequeira et al. US 20170088261; Ichihara et al. US 20190057252; Kaio US 20180128894; Gillum et al. US 20180082560; Kurdi et al. US 20170131727; Johnson US 20160284038; Trundle et al. US 20170092109; Yen et al. US 20190086914; Lakshamanan et al. US 20180300964 and Sielski et al. US 20180249127 are the closet arts.
Allowable Subject Matter
Claims 1-15 are allowed once non-statutory double patenting issue are corrected.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 " A rescue system for identifying and rescuing a protection target, using information from a detection device, the rescue system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body as a selected movable body, enable to change the selected movable body used for searching, when a new movable body enters the search area, and output, to the selected movable body, a command for causing the selected movable body to transmit information to the server.".
Prior arts of record fail to disclose “A rescue system for identifying and rescuing a protection target, using information from a detection device, the rescue system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body as a selected movable body, enable to change the selected movable body used for searching, when a new movable body enters the search area, and output, to the selected movable body, a command for causing the selected movable body to transmit information to the server.”.  However, upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-13 depend on and further limit of independent claim 1, therefore claims 2-13 are considered allowable for the same reason.
Regarding claim 14, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 14 " A server used for a rescue system for identifying and rescuing a protection target, using information from a detection device, the server being configured to communicate with a plurality of movable bodies each equipped with the detection device, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body as a selected movable body, change the selected movable body used for searching for the protection target, when a new movable body enters the search area, and output, to the selected movable body, a command for causing the selected movable body to transmit information to the server.".
Prior arts of record fail to disclose “A server used for a rescue system for identifying and rescuing a protection target, using information from a detection device, the server being configured to communicate with a plurality of movable bodies each equipped with the detection device, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body as a selected movable body, change the selected movable body used for searching for the protection target, when a new movable body enters the search area, and output, to the selected movable body, a command for causing the selected movable body to transmit information to the server.”.  However, upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Regarding claim 15, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 15 " A rescue method for identifying and rescuing a protection target, using information from a detection device in a system, the system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the rescue method comprising, by the server: defining a search area to be searched for the protection target; acquiring positional information about the plurality of movable bodies; selecting, from movable bodies located within the search area, at least one movable body as a selected movable body; changing the selected movable body used for searching for the protection target, when a new movable body enters the search area; and outputting, to the selected movable body, a command for causing the selected movable body to transmit information to the server.".
Prior arts of record fail to disclose “A rescue method for identifying and rescuing a protection target, using information from a detection device in a system, the system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the rescue method comprising, by the server: defining a search area to be searched for the protection target; acquiring positional information about the plurality of movable bodies; selecting, from movable bodies located within the search area, at least one movable body as a selected movable body; changing the selected movable body used for searching for the protection target, when a new movable body enters the search area; and outputting, to the selected movable body, a command for causing the selected movable body to transmit information to the server.”.  However, upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683